 1 COGBURN LAW OFFICES
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburnlaw.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 efox@cogburnlaw.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10    MICHAEL ZEIGLER,                                                 Case Number
                                                                2:18-cv-00328-MMD-GWF
11                                   Plaintiff,

12            vs.                                           STIPULATION AND ORDER OF
                                                          DISMISSAL BETWEEN PLAINTIFF
13    EQUIFAX INFORMATION SERVICES,                          AND DEFENDANT EQUIFAX
      LLC, a Foreign Limited-Liability Company,            INFORMATION SERVICES, LLC
14    TRANSUNION, LLC, a Foreign Limited-                        WITH PREJUDICE
      Liability Company, EXPERIAN
15    INFORMATION SOLUTIONS, INC., a
      Foreign Corporation, NATIONSTAR
16    MORTGAGE, LLC, a Foreign Limited-
      Liability Company,
17                                Defendants.

18          Plaintiff, Michael Zeigler (“Plaintiff”) and Defendant, Equifax Information Solutions, Inc.

19 (“Equifax”), by and through their respective attorneys of record, hereby stipulate and agree that all

20 Plaintiff’s claims asserted against Equifax in the above-captioned shall be and hereby are

21 dismissed with prejudice, with each party to bear his or its own costs and attorney fees.

22 …

23 …

24 …


                                                  Page 1 of 2
 1         IT IS FURTHER STIPULATED the Parties further agree to not file a Joint Pretrial Order,

 2 subject to the Court’s discretion.

 3 Dated this 10th day of December, 2018.            Dated this 10th day of December, 2018.

 4 COGBURN LAW OFFICES                               SNELL & WILMER, LLP

 5
   By:     /s/ Erik W. Fox                           By:     /s/ Bradley T. Austin
 6 Name: Jamie S. Cogburn, Esq.                      Name: Bradley T. Austin, Esq.
         Nevada Bar No. 8409                               Nevada Bar No. 13064
 7       Erik W. Fox, Esq.                                 3883 Howard Hughes Pkwy, Ste 1100
         Nevada Bar No. 8804                               Las Vegas, Nevada 89169
 8       2580 St. Rose Parkway, Suite 330                  Attorneys for Equifax Information
         Henderson, Nevada 89074                           Services, LLC
 9       Attorneys for Michael Zeigler

10
           IT IS SO ORDERED:
11
                                              UNITED STATES DISTRICT JUDGE
12
                                               December 10, 2018
13
                                              DATE
14

15

16

17

18

19

20

21

22

23

24


                                             Page 2 of 2
